Citation Nr: 0001131	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for scar from 
pilonidectomy, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had more than 24 years of active military 
service, and he separated from service in November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
service connection for a scar from removal of a pilonidal 
cyst, with assignment of a zero percent disability rating. 

The March 1998 rating decision also denied service connection 
for arthritis of the left foot, and the veteran perfected his 
appeal to the Board as to this issue.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.302 (1999).  During the 
pendency of this appeal, a rating decision of July 1999 
indicated that arthritis of the left foot was included in the 
evaluation for the veteran's service-connected residuals of 
the left foot bunionectomy.  He was informed that this 
satisfied his claim for service connection for left foot 
arthritis.  The veteran has not indicated disagreement with 
that decision, and this issue is not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue 
of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)

With his original claims in December 1997, the veteran 
requested service connection for a disability manifested by 
frequent urination.  This issue has not been adjudicated by 
the RO, and it is not inextricably intertwined with the other 
issue before the Board.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim for a higher rating for the 
pilonidectomy scar is plausible, and sufficient evidence has 
been obtained for correct disposition of this claim.

2.  There is no objective evidence showing that the veteran's 
scar from the pilonidal cyst surgery is adherent, ulcerated, 
tender, depressed, inflamed, or disfiguring, or that it in 
any way interferes with functioning of the tailbone.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
rating for scar from pilonidectomy, and VA has satisfied its 
duty to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a compensable disability rating for the 
service-connected scar from pilonidectomy have not been met 
since the initial grant of service connection.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, and 4.71a, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In December 1997, the veteran filed a claim for service 
connection for residuals of pilonidectomy.  His service 
medical records showed that he complained of tailbone pain in 
March 1981, and examination showed a pilonidal cyst.  In 
January 1982, it was noted that he had a cyst or a rectal 
abscess.  In April 1982, he underwent excision of the 
pilonidal cyst.  In May 1982, it was indicated that the wound 
was healing with good closure.  In October 1982, the veteran 
complained that the area where the cyst was removed had 
reopened.  Examination showed a superficial fissure about one 
centimeter long at the intergluteal area where the prior 
surgery was done.  There was no swelling, tenderness, 
redness, or discharge.  He was advised to keep the area dry.  
In November 1984, he complained of rectal discomfort and pain 
at the old fissure site.  Examination showed slight warmth 
along the pilonidal site, and the diagnoses included re-
infection of pilonidal area.  He underwent surgery for repair 
of an anal fissure.  During the veteran's remaining 13 years 
of service, he raised no complaints concerning the prior 
pilonidal cyst or the post-operative scar.  On every routine 
physical examination conducted between 1984 and 1997, 
although the veteran reported the prior surgery for the 
pilonidal cyst, he denied any sequelae.  Although each 
examination report noted the presence of other scars, the 
scar from the excision of the pilonidal cyst was not 
mentioned. 

Upon VA examination in February 1998, the veteran reported 
undergoing a pilonidectomy in 1982, but he raised no 
complaints concerning residuals of that surgery.  Examination 
showed a scar on the back from the surgery for the pilonidal 
cyst.  

A March 1998 rating decision, inter alia, granted service 
connection for a scar from removal of a pilonidal cyst, with 
assignment of a zero percent disability rating.  The veteran 
disagreed, stating that from time to time the scar has broken 
open, with bleeding and discomfort.  He stated that he had to 
put creams and ointments on the scar to prevent it from 
reopening.  He stated that he had tenderness with prolonged 
sitting. 

In December 1998, the RO sent a letter to the veteran 
requesting information on any medical providers that had 
treated him for the pilonidectomy scar since his separation 
from service.  He did not respond. 



II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for the pilonidectomy scar.  Therefore, his claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination.  There is no indication of additional treatment 
records that the RO failed to obtain, and sufficient evidence 
is of record to rate the veteran's service-connected 
disability properly.  There is no evidence indicating that 
there has been a material change in the severity of the 
veteran's pilonidectomy scar since he was examined in 1998.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for his pilonidectomy scar.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC and Supplemental Statement of the Case (SSOC) 
provided to the veteran identified the issue on appeal as 
evaluation of the service-connected pilonidectomy scar.  
Throughout the course of this appeal, the RO has evaluated 
all the evidence of record in determining the proper 
evaluation for the veteran's service-connected disability.  
The March 1998 rating decision that granted service 
connection considered all the evidence of record in assigning 
the original disability rating for the veteran's 
pilonidectomy scar.  The RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the veteran's 
claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran is currently evaluated for the pilonidectomy scar 
as zero percent disabled under 38 C.F.R. § 4.71a, Diagnostic 
Code 7805.  The most obvious residual from the in-service 
surgery for the pilonidal cyst is the resulting scar.  Under 
Diagnostic Codes 7800 through 7805, scars are rated according 
to the location, type, characteristics, or, if none of the 
specific criteria apply, according to limitation of function 
of the affected part.

Diagnostic Code 7805 evaluates scars based on limitation of 
function of the affected part.  38 C.F.R. § 4.118 (1999).  
There is no medical evidence indicating that the veteran has 
any limitation of function of the tailbone area as a result 
of the surgery for the pilonidal cyst and/or the post-
operative scar.  Moreover, there are no diagnostic codes in 
the Schedule concerning limitation of function of the 
tailbone.  Therefore, there is no basis for assignment of a 
compensable disability rating under Diagnostic Code 7805.

Under Diagnostic Code 7804, a 10 percent disability rating is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  The veteran has complained that his 
pilonidectomy scar is tender with prolonged sitting.  He also 
complains that the scar periodically breaks open.  However, 
despite the veteran's complaints, there is no objective 
medical evidence showing that his pilonidectomy scar is 
tender or painful.  The VA examiner in 1998 merely noted the 
presence of a pilonidectomy scar, without indicating any 
abnormalities.  Surely if the scar were in any way abnormal 
(i.e., tender, inflamed, adherent, ulcerated, etc.), the 
examiner would have noted such.  

Diagnostic Code 7800 pertains to scars located on the head, 
face, or neck.  A 10 percent disability rating under 
Diagnostic Code 7800 requires a moderate, disfiguring scar in 
one of these locations.  Since the veteran's service-
connected scar is located on the tailbone, assignment of a 
compensable disability rating under Diagnostic Code 7800 is 
not warranted.

Diagnostic Codes 7801 and 7802 pertain to scars that result 
from burns; the veteran's scar resulted from surgery.  
Diagnostic Code 7803 provides a 10 percent disability rating 
for superficial scars that are poorly nourished with repeated 
ulceration.  There is no medical evidence showing ulceration 
of the veteran's scar.  Therefore, assignment of a 
compensable disability rating under Diagnostic Code 7803 is 
not warranted.

The evidence simply does not show that the criteria for a 
compensable disability rating have been met.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  Despite 
the veteran's contentions of pain, the objective medical 
evidence does not show any findings that would warrant a 
compensable disability rating.  

There is no reasonable doubt regarding the level of the 
veteran's disability that could be resolved in his favor.  
The medical evidence shows that he had some difficulty with 
the scar resulting from the pilonidal cyst surgery within the 
first two years after the surgery.  However, there is no 
medical evidence since 1984 showing any abnormalities of the 
pilonidectomy scar.  The current medical evidence does not 
indicate that the scar is ulcerated, inflamed, depressed, 
tender, or adherent.  The medical evidence also does not show 
that he has any limitation of tailbone function as a result 
of the in-service surgery or the post-operative scar.  He 
complains that the scar is tender, but there is no objective 
evidence supporting that contention.  His complaint alone is 
not enough to warrant a compensable disability rating 
according to the schedule.  Despite his complaints, there is 
absolutely no evidence of impairment in earning capacity 
because of the scar.  Accordingly, the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veteran's service-connected pilonidectomy 
scar.  The Board has considered all other potentially 
applicable diagnostic codes, as discussed above, and the 
medical evidence does not show that any of the criteria for a 
compensable disability rating have been met. 


ORDER

Entitlement to a compensable disability rating for scar from 
pilonidectomy is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

